Peremptory mandamus order directing reinstatement of the respondent as landscape architect and directing the payment to him of back salary reversed on the law, and not in the exercise of, discretion, with costs, and motion denied, with ten dollars costs and disbursements. In our opinion, the mayor, who was also the commissioner of public works of the city of Long Beach, had power to appoint the respondent as the head of the landscape operations of the public works department of the city and had a right to remove him from his position when the office became unnecessary and for that reason, and for the purpose of economy, was abolished. Lazansky, P. J., Carswell, Tompkins and Davis, JJ., concur; Johnston, J., concurs in the result.